Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach pallets having a top deck with specific grommet openings that receive specific grommets therein and having legs attached to the top deck. Since claims 1-20 are anticipated by claims 1-20 of the copending application, they are not patentably distinct therefrom. Thus, the inventions of claims 1-20 of the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of the 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach pallets having a top deck with specific grommet openings that receive specific grommets therein and having legs attached to the top deck. Since claims 1-20 are anticipated by claims 1-20 of the copending application, they are not patentably distinct therefrom. Thus, the inventions of claims 1-20 of the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shawaf et al (10,589,897). Shawaf teaches a pallet (20; Fig. 1) comprising: a top deck  (40) having a plurality of grommet openings (54) extending therethrough (Fig. 7), with each grommet opening including a recessed shelf (47) extending along a perimeter of each respective grommet opening; a plurality of pallet support legs (100,150) coupled to an underside of said top deck; and a plurality of grommets (60) inserted into the plurality of grommet openings, each grommet comprising: an upper section (upper portion of 60 with 66) comprising an upper lip (66) resting on the recessed shelf, and an outer exposed surface  (62) of said upper section extending in height above said top deck, at least one mid-section adjacent the upper lip and extending from said upper section to an underside of said top deck(see middle of 60 in Fig. 7), and at least one lower section (lower portion 60 with 67) extending from said at least one mid-section, and comprising a pair of spaced apart lower lips (67 at each end) resting on the underside of said top deck, with an outer exposed surface (64) of said at least one lower section extending in height below the underside of said top deck (see Fig. 7). Wherein the plurality of grommet openings are spaced adjacent a perimeter of said top deck (see perimeter openings in Fig. 9).  Wherein each grommet opening and each grommet is rectangular shaped (Fig. 9).  Wherein each grommet comprises at least one of natural rubber and synthetic rubber (column 4, lines 38-44).  Wherein said top deck and plurality of pallet support legs comprise plastic (column 3, lines 43-46).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gutierrez (EP 3,050,816) in view of Shawaf et al (10,589,897). Fernandez Gutierrez teaches a pallet (1; Fig. 1) comprising: a top deck  (2) and a plurality of pallet support legs (3) coupled to an underside of said top deck, forming an opening below the top deck for receiving a lifting member (Fig. 1).   For claim 16, Fernandez Gutierrez fails to teach specific grommets insertable in openings in the top deck.  Shawaf teaches a pallet (20; Fig. 1) comprising: a top deck  (40) having a plurality of rectangular grommet openings (54) extending therethrough (Fig. 7) adjacent the perimeter thereof, with each grommet opening including a recessed shelf (47) extending along a perimeter of each respective grommet opening; and a plurality of grommets (60) inserted into the plurality of grommet openings, each grommet comprising: an upper section (upper portion of 60 with 66) comprising an upper lip (66) resting on the recessed shelf, and an outer exposed surface  (62) of said upper section extending in height above said top deck, at least one mid-section adjacent the upper lip and extending from said upper section to an underside of said top deck(see middle of 60 in Fig. 7), and at least one lower section (lower portion 60 with 67) extending from said at least one mid-section, and comprising a pair of spaced apart lower lips (67 at each end) resting on the underside of said top deck, with an outer exposed surface (64) of said at least one lower section extending in height below the underside of said top deck (see Fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of Fernandez Gutierrez by adding perimeter rectangular grommet holes in the top deck with the grommets of Shawaf therein, to provide an antiskid feature on the upper surface of the top deck, to help prevent damage to the deck (column 4, lines 45-54) and to provide a stacking aid between stacked pallets (Fig. 33).
 Since Fernandez Gutierrez in view of Shawaf teaches all of the claimed limitations of the pallet, it further inherently would teach the method of making the pallet, including the top deck with the specified grommet openings accepting the specified grommets and the plurality of pallet support legs being coupled to an underside of the top deck which would form an opening below the top deck for receiving a lifting member.  

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.
Please note that the double patenting rejections, made in the Office action of September 28, 2020, have not been argued in the arguments section of this response.  These rejections stand, as discussed above.  Also please note that a correction to the status of the claims, to all of them being rejected because of the double patenting rejections, was sent to the applicant on October 15, 2020.
Addressing the arguments concerning Shawaf et al (10,589,897): the examiner contends that the rectangular opening of Shawaf does have a recessed shelf that extends along the perimeter thereof. See Fig. 7. There is nothing in the claims that state that this shelf extends along the entirety of the perimeter.  Therefore, that the shelf extends along a portion of the perimeter meets this limitation in the claim, as presently broadly worded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
January 15, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637